Case 16-18098-elf   Doc 113-2 Filed 02/15/21 Entered 02/15/21 10:58:47   Desc
                          Exhibit B: NOD Page 1 of 3




                         Exhibit“B”
                                       
                                       
                                       
                                       
                                       
                                       
                                       
                                       
                                       
                                       
 Case 16-18098-elf       Doc 113-2 Filed 02/15/21 Entered 02/15/21 10:58:47                 Desc
                               Exhibit B: NOD Page 2 of 3




      _____________________________________________________________________________________
                         85 Broad St., Suite 501, New York, New York 10004
                                  t: 212.471.5100 f:212.471.5150
                                         friedmanvartolo.com

January 15, 2021

Brad J. Sadek, Esquire
Sadek and Cooper
1315 Walnut Street
Suite 502
Philadelphia, PA 19107

RE:     Victoria McIntosh
        Bankruptcy Case No. 16-18098-elf

Dear Counselor:

       Please be advised, this office represents SN Servicing Corporation, as servicer for U.S.
Bank Trust National Association, as Trustee of the Bungalow Series IV Trust, with regard to the
above referenced matter.

        Our client has advised us that payments have not been tendered in accordance with the
Stipulation resolving the Motion for Relief from Stay, approved by the Court by an Order entered
on July 8, 2018.

      Pursuant to the terms of the Stipulation, the Debtor was to continue to make his on-going
Mortgage payments starting with the August 1, 2018 payment.

        This notice is to advise that your client has defaulted on payments required under the terms
of the stipulation and is due for as follows:

        Monthly Payment 06/29/2020-12/29/2020 @ $1,056.58                    $ 7,396.06
        Late Charges                                                         $ 303.40
        Total Due and Owing good through 08/11/2020                          $ 7,699.46

Payment should be made by bank or certified funds and mailed directly to:
SN Servicing Corporation, Bungalow Series IV Trust, PO Box 660820, Dallas, TX 75266-0820;
or by Express mail to: Bank of Texas c/o Remittance Services, Dept. 41, 2200 N. Highway 121,
Grapevine, TX 76051

Wiring Instructions: Bungalow Series IV Trust, Lockbox# 8095288520, ABA# 111014325,
Investor ID# 7349
    Case 16-18098-elf    Doc 113-2 Filed 02/15/21 Entered 02/15/21 10:58:47                 Desc
                               Exhibit B: NOD Page 3 of 3



Pursuant to the Stipulated Order, you now have ten (10) days, from the date of this notice, to cure
this default. Failure to cure default will result in our office filing an Affidavit/Certification of
Default with the Court requesting relief from the automatic stay.

Acceptance of partial payments will not constitute a waiver of our client’s rights to pursue the
default in the event the partial payment is not enough to cure the entire default.


                                                     Yours truly,

                                                     _/s/ Richard Postiglione______
                                                     Richard Postiglione, Esq.

cc:     Victoria McIntosh
        William C. Miller, Trustee
        U.S. Trustee




                                                 2

